       Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  Northern Division

                                                     )
BARBARA BEAVERS; MONICA CABLE;                       )
LAURA KNIGHT; and PAMELA MILLER,                     )
                                                     )
Plaintiffs,                                          )
                                                     )
vs.                                                  ) Civil Action No.: 3:19-cv-00735-DPJ-FKB
                                                     )
CITY OF JACKSON, MISSISSIPPI,                        )
                                                     )
Defendant.                                           )
                                                     )

          PLAINTIFFS’ REBUTTAL MEMORANDUM IN SUPPORT OF THEIR
                        MOTION FOR ATTORNEYS’ FEES

        COME NOW THE PLAINTIFFS, Barbara Beavers, Monica Cable, Laura Knight, and

Pamela Miller, (collectively “Plaintiffs”) through their undersigned counsel, and file this Rebuttal

Memorandum in Support of their Motion for Attorneys’ Fees.

                                          INTRODUCTION

        The only issue disputed by the parties is the reasonableness of the number of attorney hours

Plaintiffs request reimbursement for in this removal litigation. 1 Plaintiffs reasonably could have

requested reimbursement of over $40,000 in attorneys’ fees. (134.6 hours at a rate of $300 per

hour would total $40,380). Instead, in an effort to make a conservative request, Plaintiffs cut that

number in half and requested only $20,000 in fees. (100 hours at a rate of $200 per hour).

        Not satisfied with Plaintiffs’ write-off of over 25% of their counsel’s actual expended time

and over 50% of the reasonable value of that time, or with Plaintiffs’ decision to forgo a potential

lodestar enhancement, Defendant argues that the number of hours Plaintiffs request reimbursement


1
 “When [a requested hourly] rate is not contested, it is prima facie reasonable.” Islamic Ctr. of Miss.,
Inc. v. City of Starkville, 876 F.2d 465, 469 (5th Cir. 1989).
       Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 2 of 16




for is excessive and that the itemized statement of Plaintiffs’ counsel’s work is insufficiently

detailed. Def.s Response Memorandum Opposing Fees [19]. Defendant suggests that Plaintiffs’

counsel should have expended only 20 to 24 hours of time on the research and drafting of remand

and fee related pleadings, including motions, briefs, and affidavits that totaled 59 pages, 2 and

should have provided more “information regarding the issues researched or cases examined” in

his billing records. Id. at 8-9. Defendant does not attempt to explain how the briefing in this case

could have been performed so quickly, or how more information about the issues researched or

cases examined would aid the Court’s review.

                                              STANDARD

        When determining the hours reasonably expended, “[c]harges for excessive, duplicative,

or inadequately documented work must be excluded.’” Jackson Women’s Health Org. v. Currier,

No. 3:12-CV-436-DPJ-FKB, 2019 WL 418550, at *8 (S.D. Miss. Feb. 1, 2019) (citing McClain v.

Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011)). “Additionally, the Court must consider

whether the attorney ‘exercised billing judgment,’ which is shown by the attorney writing off hours

that are ‘unproductive, excessive, or redundant.’” Id. (citing Saizan v. Delta Concrete Prods. Co.,

448 F.3d 795, 799 (5th Cir. 2006)). But “the Court should not act as [a] ‘green-eyeshade

accountant[ ]’, as ‘[t]he essential goal in shifting fees (to either party) is to do rough justice, not to

achieve auditing perfection.’” Id. (citing Idom v. Natchez-Adams Sch. Dist., No. 5:14-CV-38-

DCB-MTP, 2016 WL 320954, at *3 (S.D. Miss. Jan. 25, 2016)) (quoting Fox v. Vice, 563 U.S.

826, 838 (2011)).

        “The party seeking fees must provide proof ‘sufficient for the court to verify that the

applicant has met its burden of establishing an entitlement to a specific award.’” Id. (citing


2
 This page count does not include the four-page professional profile attached as Exhibit “A” to the
Affidavit of Michael T. Dawkins [15-1], since Plaintiffs’ counsel did not have to draft that profile.
                                                     2
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 3 of 16




Gagnon v. United Technisource, Inc., 607 F.3d 1036, 1044 (5th Cir. 2010)). “Certain billing

practices undermine that proof. For example, ‘[t]he ability to assess the reasonableness of a fee

request is greatly undermined by the practice of billing multiple discrete tasks under a single time

designation—so-called ‘block-billing.’’” Id. (citing DeLeon v. Abbott, 687 F. App’x 340, 346 n.4

(5th Cir. 2017)). “The same is true for vague time entries.” Id. (citing La. Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995)).

       “Insufficient record keeping is not a per se bar to recovery.” Id. (Gagnon, 607 F.3d at

1044). “But litigants ‘take their chances’ when the record keeping makes it difficult for the Court

to conduct its review. Id. (citing DeLeon, 687 F. App’x at 346 n.4; Kellstrom, 50 F.3d at 327).

“To compensate for block-billing, courts most often reduce the block-billed entries by a specific

percentage.” Id. (quoting Brown v. ASEÀ Brown Boveria, Inc., No. 3:14-CV-37-CWR-LRA,

2018 WL 283844, at *4 (S.D. Miss. Jan. 3, 2018). “It is not uncommon for courts to reduce block

entries by 10 to 30 percent.” Id. (citing ASEÀ Brown Boveria, Inc., 2018 WL 283844, at *4; and

Bramlett v. Med. Protective Co., No. 3:09-CV-1596-D, 2010 WL 3294248, at *3 (N.D. Tex. Aug.

20, 2010) (collecting cases)).

                                          ARGUMENT

       I.      The Hours Requested Are Reasonable.

               A. Defendant’s attempt to distinguish Brown v. Ascent Assur., Inc. are
                  unpersuasive and its reliance on McRae Law Firm, PLLC is misplaced.

       In an attempt to paint Plaintiff’s counsel’s requested hours as excessive, Defendant tries to

distinguish Brown v. Ascent Assur., Inc., 191 F. Supp. 2d 729, 733 (N.D. Miss. 2002), which relied

on a “general bench mark” of 70 to 95 hours of attorney work as a reasonable amount for remand-

related litigation, after surveying the opinions of several district courts in the Fifth Circuit.

Defendant argues that Plaintiffs apply “unintended meaning to the ‘bench mark’ language” of that

                                                 3
        Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 4 of 16




case. Def.s Response Memorandum [19] at 6-7. However, Defendant does not cite any authority

to support this claim, or explain how Plaintiffs’ direct quote of the case is a mischaracterization.

Id. Rather, Defendant simply points out that the court in Ascent Assur., Inc. surveyed several

district court cases “‘only for the purpose of providing some kind of general bench mark’” for the

appropriate number of hours to reimburse in the case before it. Id. at 7. This is exactly how

Plaintiffs characterized the decision in Ascent Assur., Inc. Defendant also argues that “the district

court [in Ascent Assur., Inc.] did not create a bench mark of 70 to 95 hours of work on remand

related issues to be assumed reasonable in all cases.” Id. Again, Defendant cites no authority to

support this proposition. More importantly, Plaintiffs have never claimed that the Ascent Assur.,

Inc. “bench mark” must be assumed reasonable in all cases. Rather, Plaintiffs have rightly pointed

out that the Ascent Assur., Inc. court, after surveying district court cases, relied on a “general bench

mark” of 70 to 95 hours as reasonable amount of time to expended on litigation related to remand

and fee requests. This Court, if it so chooses, may safely use that same general bench mark in this

case.

        Next, Defendant argues that this case is “more comparable” to the facts of McRae Law

Firm, PLLC v. Gilmer, No. 3:17-CV-704-DCB-LRA, 2018 WL 3595219, at *2 (S.D. Miss. July

26, 2018) (“McRae II”), in which Judge Bramlette found that “[t]he maximum number of hours

the [plaintiff’s] attorneys could reasonably have expended opposing [defendant’s] removal is

closer to sixteen.” Defendant provides no explanation for why this case is “more comparable” to

the facts of McRae Law Firm. Defendant also cites no authority to support this proposition.

        Similarly, the court in McRae II provided little explanation of its decision regarding the

reasonable hours expended in that case. The entirety of the court’s analysis regarding the

reasonableness of the hours expended is as follows:



                                                   4
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 5 of 16




        Eighteen attorney hours to prepare a motion to remand and supporting brief strikes
        the Court as unreasonable. Particularly so when the theory of removal is meritless,
        as Gilmer’s was here. See Combs, 829 F.3d at 392 (The lodestar calculation
        excludes “all time that is excessive, duplicative, or inadequately documented.”).
        The maximum number of hours the McRae Firm’s attorneys could reasonably have
        expended opposing Gilmer’s removal is closer to sixteen.

        McRae II, 2018 WL 3595219 at *1–2. In contrast, the court in Ascent Assur., Inc. surveyed

other district courts before determining the reasonableness of the hours expended, and provided a

thorough analysis of its decision to rely on a “general bench mark” of 70 to 95 hours for remand

and fee related litigation. 191 F. Supp. 2d at 733.

        In truth, the facts of this remand-related litigation are not at all similar to those of McRae

II. In that case, the defendant removed the case for the third time, arguing that a split claim

complaint filed in federal court was an “other paper” upon which the court could base jurisdiction.

McRae Law Firm, PLLC v. Gilmer, No. 3:17-CV-704-DCB-LRA, 2018 WL 283774, at *1 (S.D.

Miss. Jan. 3, 2018) (“McRae I”). The McRae Law Firm, in seeking remand, drafted one motion

and brief that totaled 16 pages. See McRae’s Motion to Remand (Exhibit 1) consisting of 5 pages,

and McRae’s Opening Memorandum (Exhibit 2) consisting of 11 pages. The McRae Law Firm

did not file a rebuttal memorandum. It also did not seek reimbursement for its briefing on its fee

request. McRae II, 2018 WL 3595219 at *1. Additionally, the majority of the work was performed

by former Mississippi Supreme Court Justice, Chuck McRae. Id. at *2. Moreover, Plaintiff’s

counsel in McRae II did not utilize itemized billing records, a fact that complicated the court’s

analysis. Id. at *1, n.1.

        In this case, Plaintiffs have drafted motions, briefs, and affidavits that totaled 59 pages. 3

See Pls. Motion for Remand [3] (2 pages); Pls. Memorandum in Support of Motion for Remand



3
 Again, this page count does not include the four-page professional profile attached as Exhibit “A” to the
Affidavit of Michael T. Dawkins [15-1], since Plaintiffs’ counsel did not have to draft that profile.
                                                    5
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 6 of 16




[4] (12 pages); Pls. Rebuttal Memorandum in Support of Motion for Remand [10] (18 pages); Pls.

Motion for Attorneys’ Fees and accompanying Exhibits [15] (20 pages); and Pls. Memorandum in

Support of Motion for Attorneys’ Fees [16] (11 pages). Moreover, the McRae Law Firm’s lone

brief totaled 3,277 words. See McRae’s Opening Brief (Exhibit 2). In contrast, Plaintiffs’ three

existing briefs (excluding this rebuttal) totaled 12,818 words. See Pls. Memorandum in Support

of Motion for Remand [4] (3,864 words); Pls. Rebuttal Memorandum in Support of Motion for

Remand [10] (5,849 words); Pls. Motion for Attorneys’ Fees [15] (3,105 words).

       Plaintiffs have also submitted itemized billing records of the time spent by their counsel.

See Itemized Statement of Hours Spent By Aaron R. Rice [15-4] and Itemized Statement of Hours

Spent by Steven J. Griffin [15-5]. These records were kept, despite the fact that they are not always

essential to the court’s analysis of fees, and the fact that Mr. Rice does not typically bill clients by

the hour. See Harkless v. Sweeny Indep. Sch. Dist., Sweeny, Tex., 608 F.2d 594, 597 (5th Cir.

1979) (“While it is by far the better practice for attorneys to keep time sheets, such documentation

is not always essential. Here the representation was not rendered by a law firm primarily engaged

in providing services to paying clients, but by a group of lawyers motivated by their conception of

the public interest, who make it a practice not to accept compensation from their clients.”).

               B. Plaintiffs were required to respond to multiple irrelevant doctrines and
                  arguments.

       As noted in Plaintiffs’ rebuttal memorandum concerning remand, Plaintiffs’ counsel was

forced to respond to multiple irrelevant doctrines and arguments in this litigation. Pls. Rebuttal

[10] at 17. Defendants argued that removal was proper pursuant to several arguments and

doctrines, including:

           •   A federal issue was apparent “on the face of the pleading” because:

                   o The Notice of Appeal made a reference to the First Amendment. Def.s

                                                   6
Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 7 of 16




              Notice of Removal [1] ¶ 2.

          o The Notice of Appeal referred to the fact that the Mississippi Constitution
            makes free speech worthy of “religious veneration.” Id. at ¶3.

          o The Notice of Appeal implicated the Supremacy Clause, because:

                     Plaintiffs supposedly alleged that their state constitutional rights
                      “supersede[d]” the federal constitutional rights of others. Def.s
                      Resp. [9] at 10.

                     The FACE Act codified the right to freely access abortion
                      facilities. Id. at 11.

   •   The “artful pleading” exception to the well-pleaded complaint rule applied because:

          o The Notice of Appeal made a reference to the First Amendment. Def.’s
            Resp. [9] at 6.

          o Plaintiffs’ claims were similar to claims involved in “controversial and
            evolving federal jurisprudence.” Def.’s Resp. [9] at 7.

          o Plaintiffs’ claims supposedly asserted one individual’s state constitutional
            rights over another’s federal constitutional rights. Id.

          o Plaintiffs’ claims, inherently, and on the face of the pleading, raised
            questions under the Supremacy Clause. Id.

   •   The “substantial federal issue” doctrine applied because:

          o The state constitutional rights asserted by Plaintiffs were “inextricable
            entwined” with comparable federal constitutional rights. Id. at 6.

          o The Notice of Appeal made a reference to the First Amendment. Id. at 6.

          o The purported federal interest was substantial because similar cases have
            “historically” been litigated in federal courts. Id. at 8-9.

          o The challenged ordinance was “founded on federal constitutional
            principles.” Id. at 9.

          o An exercise of jurisdiction would not “open the floodgates of litigation that
            might overwhelm federal courts.” Id. at 10.




                                         7
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 8 of 16




        All of these arguments, while meritless, required rebuttal by Plaintiffs.           Moreover,

Defendant “never fully flesh[ed] out” its argument concerning the Supremacy Clause. Pls.

Rebuttal Memorandum [10] at 6. Accordingly, Plaintiffs were required to explain even “axiomatic

and elementary aspect[s] of American constitutional law” in an attempt to negate every

conceivable basis for Defendant’s vague and misplaced argument. Pls. Opening Memorandum

[10] at 10. In order to rebut this vague claim, Plaintiffs were compelled even to explain that state

courts are free to interpret state constitutional provisions to accord greater protection to individual

rights than do similar provisions of the United States Constitution and that doing do does not

require a Supremacy Clause analysis. Pls. Memorandum in Support of Motion for Remand [4] at

6-9. Plaintiffs also had to explain several unspoken and mistaken assumptions underpinning many

of Defendant’s arguments. See e.g. Pls. Rebuttal Memorandum in Support of Motion for Remand

[10] at 6-7, 13. (Discussing that Defendant “appear[ed] to believe” that there was a “federally

created individual right to avoid unwelcome expression on public streets and sidewalks near

abortion centers,” and explaining that no such right exists.). Responding to these numerous and

often vague arguments easily justifies the request for reimbursement of 85.6 of the 106.4 hours

spent by Mr. Rice briefing these issues. See Affidavit of Aaron R. Rice [15-2] ¶ 18.

               C. Defendant offers no substantive explanation for its argument that
                  Plaintiffs’ counsel’s time expended was excessive.

       Defendant also offers no explanation for its argument that Plaintiffs’ counsel’s expended

hours were excessive. Rather, Defendant simply points to the fact that the affidavit it has proffered

from attorney Samuel Begley states that the award in this case should not include hours in excess

of 20-24 hours. Def.s Response Memorandum [19] at 8. Mr. Begley’s affidavit, in turn, also fails

to provide any substantive explanation for its assessment that Plaintiffs’ counsel’s time was

excessive. The affidavit merely states, in relevant part: “For litigation that is in its earliest stage,

                                                   8
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 9 of 16




not overly complex or involving multiple parties, and involving a motion for remand and

associated briefing, it is my opinion that reasonable amount of time expended would be no more

that 20 – 24 hours, including time to prepare a fee request.” See Affidavit of Samuel L. Begley

[18-1] at ¶ 13. Such a generic and subjective claim is insufficient to overcome the survey of awards

conducted by Ascent Assur., Inc., 191 F. Supp. 2d at 733, and the substantial evidence submitted

by Plaintiffs regarding the time expended on this matter and the exercise of billing judgment

engaged in by their counsel.

        Notably, Mr. Begley’s affidavit states that he reviewed Plaintiffs’ Motion for Attorneys’

Fees, but does not even claim that he has reviewed the underlying remand-related briefing in this

case. Id. at ¶ 10. Thus, no consideration appears to have been given by the affiant to the

thoroughness of research or clarity of argument in the briefs presented to this Court by Plaintiffs’

counsel. Additionally, Defendant’s counsel submitted no evidence of the amount of time they

spent researching and drafting their own motions and opposition briefs in this litigation, in order

to allow any comparisons between the amount of time expended by Defendant and Plaintiffs on

similar legal issues.

                D. Plaintiffs’ counsel exercised billing judgment and requested a modest rate.

        Plaintiffs’ counsel has already exercised billing judgment, and thus no reduction is

warranted on that basis. Additionally, even if Defendant’s complaints about the number of hours

expended by Mr. Rice in light of his skill and experience were warranted, those complaints would

be more than adequately accommodated for by the modest hourly rate requested for Mr. Rice, and

Plaintiffs’ decision to forgo a potentially justified lodestar enhancement.

        In their Motion for Attorneys’ Fees, Plaintiffs established that, at the time of their initial

request, their counsel had expended 134.6 hours of attorney work on this removal litigation (108.2



                                                  9
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 10 of 16




hours on remand-related work and 26.4 hours on fee-request related work). Affidavit of Aaron

Rice [15-2] at ¶¶ 18-19; Affidavit of Steven J. Griffin [15-3] at ¶12. Plaintiffs submitted an

affidavit from an experienced local attorney, which stated, among other things, that the amount of

time spent by Plaintiffs’ counsel on this removal litigation was reasonable. Affidavit of Michael

T. Dawkins [15-1] at ¶11. Plaintiffs also established that Mr. Rice – who performed almost all of

Plaintiffs’ removal-related work – has been practicing for almost 9 years and had a standard hourly

rate of $270 per hour in 2018. Affidavit of Aaron Rice [15-2] at ¶ 10. In 2020, Plaintiffs could

reasonably have requested a rate of $300 per hour. 4 See e.g. Mosley v. Nordquist, No. 3:13-CV-

161-LG-JCG, 2016 WL 5794480, at *7 (S.D. Miss. Sept. 30, 2016) (holding that rate for an “of

counsel” attorney practicing for 9 years in the Northern Division of the Southern District of

Mississippi was $275 in 2016) (citations omitted).

        If Plaintiffs had requested this rate for the full amount of their counsel’s expended time,

their request would have totaled over $40,000. (134.6 hours at a rate of $300 per hour would total

$40,380). However, in an effort to make a conservative request, and based on their counsel’s

exercise of “billing judgment” to exclude any potentially unproductive, excessive, or redundant

hours, Plaintiffs cut that amount in half. Plaintiffs requested to be reimbursed for only $20,000,

assuming a rebuttal memorandum was not made necessary (100 of the 134.6 hours expended (87.4

for remand-related work and 12.6 for fee-request related work) at a conservative rate of $200 per

hour). Pls. Motion for Attorneys’ Fees [15] at ¶1; Affidavit of Aaron R. Rice [15-2] at ¶¶ 15; 18;

19. Plaintiffs asserted that it would have been reasonable for them to request a higher rate than

the $200 rate they applied. Affidavit of Aaron Rice [15-2] at ¶ 23; Affidavit of Steven J. Griffin

[15-3] at ¶ 16. See also Affidavit of Michael T. Dawkins [15-1] at ¶¶ 9, 11 (stating that a


4
 Mr. Rice does not currently charge clients by the hour, and thus does not have a standard hourly rate in
2020.
                                                    10
        Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 11 of 16




reasonable hourly rate is up to $500 for partners, up to $300 for associates, and up to $200 for

paralegals, and that Plaintiffs’ requested rate of $200 per hour was conservative). Plaintiffs also

declined to request an upward adjustment of the lodestar based on the Johnson factors, despite the

fact that some of those factors might justify an enhancement. Pls. Motion for Attorneys’ Fees [15]

at ¶ 5.

          II.    The Itemized Statement is Sufficiently Detailed.

          Defendant offers no support for its argument that Plaintiffs’ itemized billing record is

insufficiently detailed. In fact, Defendant’s entire argument on this point consists of four sentences

and cites to no authority. Def.s Response Memorandum Opposing Fees [19] at 9. In fact, the

Itemized Statement of Hours Spent by Aaron R. Rice provides specific, itemized time entries, and

is more than sufficient for the Court’s fee analysis, particularly in light of the fact that all of the

requested time relates to briefing on only two motions: the motion to remand and the motion for

fees.

                 A. The Court has sufficient detail to conduct its review.

          Plaintiffs argue that Mr. Rice’s itemized billing record “provides little information

regarding the issues researched or issues examined. . . .” Id. However, the itemized billing record

actually provides specific, detailed time entries correlating to every task performed by Mr. Rice.

See Itemized Statement of Hours Spent By Aaron R. Rice [15-4]. Each entry identifies exactly

which motion, memorandum, or exhibit was being worked on, exactly what work was performed,

and exactly how much time was expended on the task. Id. This provides sufficient detail for the

Court’s analysis. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“Plaintiff’s counsel, of

course, is not required to record in great detail how each minute of his time was expended[,] [b]ut

at least counsel should identify the general subject matter of his time expenditures.”).



                                                  11
     Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 12 of 16




       Defendant does not explain how additional detail would aid the Court’s review. Certainly,

if the Court were reviewing billing records that spanned the entirety of a case involving protracted

litigation, it might be helpful for the Court to have information about the issues researched in order

to know how that research fit into the overall litigation. But here, this litigation has involved only

two motions: a motion to remand and a motion for attorney’s fees. The Court already knows

exactly what arguments were being researched: they are contained in the briefing on these two

motions and are readily available to the Court. The Court’s familiarity with these recently filed

briefs, and their quality, allows the Court an ample basis upon which to determine whether the

time was reasonable in the context of the work performed. See e.g. Louisiana Power & Light Co.

v. Kellstrom, 50 F.3d 319, 327 (5th Cir. 1995) (“given the district court’s familiarity with this case,

including the quality of the attorneys’ work over a period of several years, we cannot say that the

district court clearly erred in refusing to reduce the hours in question for vagueness.”). Moreover,

the Fifth Circuit has been “mindful that practical considerations of the daily practice of law in this

day and age preclude ‘writing a book’ to describe in excruciating detail the professional services

rendered for each hour or fraction of an hour.” Id. at 327.

               B. Mr. Rice’s time is not block-billed.

       Defendant appears to argue that that Mr. Rice’s time has been “block-billed.” See Def.s

Response Memorandum Opposing Fees [19] at 2 (referring to Mr. Rice’s time entries as “block

descriptions.”). However, none of Mr. Rice’s time has been block-billed. While many entries

may correspond to several hours of work, that simply reflects the fact that those tasks were

performed in sessions of several hours over a period of only a few days. Conducting the same

tasks in shorter sessions over a period of more days would actually be less efficient, and lead to

more time being expended on the litigation. Common experience dictates that switching tasks



                                                  12
      Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 13 of 16




frequently results in decreased productivity.

        Additionally, while several of Mr. Rice’s entries document time spent on both research and

drafting of Plaintiffs’ briefs, this also does not constitute block-billing, at least not to a degree that

would interfere with the Court’s analysis. While billing software often includes separate task

codes for “research” and “drafting,” this distinction is largely outdated. Separation of these tasks

might have made more sense when research was conducted using books in a library and drafting

was done separately at a typewriter or computer. However, today, attorneys conduct their research

online, on the same computer which they use to draft their briefs, and typically utilize dual

computer monitors. This allows attorneys to research while they draft briefs, a practice that is

widespread (if not universal) and is certainly more efficient than conducting research and drafting

in distinct, separate work sessions. Because these two tasks are usually conducted simultaneously,

any attempt to itemize them separately on a billing statement typically contains more guesswork

on the attorney’s part than a true reflection of the exact amount of time spent researching versus

drafting a brief.

        A more apt example of “block-billing” that would actually interfere with the Court’s

analysis is illustrated in Jackson Women’s Health Org. 2019 WL 418550 at *9. There, this Court

reduced time entries for block-billing, including an entry in which the attorney “block billed 13

hours for 14 separate tasks.” Id. Here, Mr. Rice separately designated each distinct task

performed, with the arguable exception of research and drafting, which, as explained above, is a

nebulous distinction to begin with. This, combined with the fact that these time entries relate to

briefing on only two motions which are already familiar to the Court, makes Defendant’s

arguments unpersuasive.




                                                   13
     Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 14 of 16




               C. This is not a civil rights award.

       Defendant ignores the fact that the case law concerning “block-billing” arises in the context

of fee awards in civil rights cases under § 1988, not fee awards for improper removal pursuant to

§ 1443(c). See e.g. Jackson Women’s Health Org. 2019 WL 418550 at *9.

       In the civil rights context, identifying the exact issues researched is important to the court’s

fee analysis, since a prevailing party can only be compensated for time spent litigating successful

claims. Thus, in the same lawsuit, some research might be compensable because it was related to

a successful claim while other research might be not be compensable because it was related to an

unsuccessful claim. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“work on an unsuccessful

claim cannot be deemed to have been ‘expended in pursuit of the ultimate result achieved.’”)

(quoting Davis v. County of Los Angeles, 8 E.P.D. ¶ 9444, at 5049 (CD Cal.1974)).

       In the improper-removal context, the exact nature of the issues researched is not critical to

the Court’s fee analysis. The court does not have to identify compensable research and non-

compensable research. Rather the court simply needs to determine whether the amount of time

expended was reasonable in light of the work performed. Mr. Rice’s itemized billing record, along

with the motions, briefing, and affidavits submitted to the Court, are more than sufficient to allow

the Court to conduct that analysis.

       III.    The Court Should Award Additional Fees For Time Spent on Rebuttal.

       In their opening brief and memorandum, Plaintiffs made clear that they would request

compensation for additional attorney time if a rebuttal memorandum was made necessary for this

fee request. See Pls. Motion for Attorneys’ Fees [15] at ¶ 1 and Pls. Memorandum in Support of

Motion for Attorneys’ Fees [16] at 4. Given that Plaintiffs wrote off over 25% of their counsel’s

actual expended time and over 50% of the reasonable value of that time, and also decided to forgo



                                                 14
     Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 15 of 16




a potential lodestar enhancement, a rebuttal memorandum should not have been necessary to

support this fee request. Accordingly, Plaintiffs request the Court award them the following fees,

assuming no additional matters arise in connection with this motion:


                                     ORIGINAL REQUEST

 Attorney            HOURLY         HOURS ON               HOURS ON        TOTAL        FEES
                      RATE          REMOVAL               FEE REQUEST      HOURS
 Aaron R. Rice         $200           85.6                     12.6         98.2       $19,640

 Steven J. Griffin     $200              1.8                   0             1.8        $360

 TOTAL                                   87.4                 12.6           100       $20,000


                                 SUPPLEMENTAL REQUEST

 Attorney            HOURLY          HOURS ON FEE REQUEST                  TOTAL        FEES
                      RATE          REBUTTAL MEMORANDUM                    HOURS
 Aaron R. Rice         $200                   10                             10        $2,000

 TOTAL                                               10                      10        $2,000


                                        TOTAL REQUEST

 Request                  HOURLY RATE                       TOTAL HOURS                 FEES

 Original                        $200                                100               $20,000

 Supplemental                    $200                                10                $2,000

 TOTAL                                                               110               $22,000

       In support of their supplemental fee request, Plaintiffs have attached a Supplemental

Affidavit of Aaron R. Rice (Exhibit 3) and a Supplemental Itemized Statement of Hours Spent by

Aaron R. Rice (Exhibit 4). Plaintiff’s supplemental hours have been reduced from 20.6 hours to

10 hours, after the exercise of billing judgment. Id.


                                                15
     Case 3:19-cv-00735-DPJ-FKB Document 20 Filed 03/10/20 Page 16 of 16




                                         CONCLUSION

       Plaintiffs respectfully request that this Court award them $22,000.00 in fees, as detailed in

their motion, opening memorandum, rebuttal memorandum, and related exhibits. Plaintiffs further

request any additional relief which the Court may deem just and proper.

       RESPECTFULLY SUBMITTED, this the 10th day of March, 2020.


                                                         /s/ Aaron R. Rice
                                                        Aaron R. Rice
                                                        MS Bar No. 103892
                                                        MISSISSIPPI JUSTICE INSTITUTE
                                                        520 George St.
                                                        Jackson, MS 39202
                                                        Tel: (601) 969-1300
                                                        Email: aaron.rice@msjustice.org

                                                        Steven J. Griffin
                                                        DANIEL COKER HORTON & BELL, P.A.
                                                        MS Bar No. 103218
                                                        4400 Old Canton Road, Suite 400
                                                        Jackson, MS 39215
                                                        Tel: (601) 914-5252
                                                        Fax: (601) 969-1116
                                                        Email: sgriffin@danielcoker.com

                                                        Counsel for Plaintiffs


                                 CERTIFICATE OF SERVICE

       I, Aaron R. Rice, counsel for Plaintiffs, hereby certify that the foregoing document has

been filed using the Court’s ECF filing system and thereby served on all counsel of record who

have entered their appearance in this action to date.

       This the 10th day of March, 2020.

                                                         /s/ Aaron R. Rice
                                                        Aaron R. Rice




                                                 16
